DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-15, 26-28, 30, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (JP 2003-272861).

Regarding Claims 1-2, 14-15, Matsuura teaches an iridium complex represented by 2-6 (page 8):

    PNG
    media_image1.png
    195
    277
    media_image1.png
    Greyscale

2-6 reads on Formula I with A as 
    PNG
    media_image2.png
    137
    120
    media_image2.png
    Greyscale
wherein X = S; M = iridium; B as 
    PNG
    media_image3.png
    106
    86
    media_image3.png
    Greyscale
wherein Z = C; R2 and R3 = H (per claims 1-2)
	2-6 also reads on the metal complex of claim 14 wherein LA is defined above as A; LB is a bidentate; n=2; m = 3 (per claim 14); Ir(LA)2(LB); wherein LA is different from LB (per claim 15).

Regarding Claims 26-28, 30, 33, Matsuura teaches an OLED containing 2-6 in the light emitting layer (machine trans. paragraph 23).
The device structure is shown below (machine trans. paragraph 50):


    PNG
    media_image4.png
    36
    1329
    media_image4.png
    Greyscale
 (per claim 26).
The OLED can be used in a display device (panel) (machine trans. paragraph 15); lighting device (machine trans. paragraph 102) (per claim 27).
2-6 is used as an emissive dopant in the light emitting layer ) (machine trans. paragraphs 69-70) (per claim 28).
The host material in the light emitting layer includes a carbazole material (machine trans. paragraphs 71-72) (per claim 30).
2-6 and the carbazole material in the light emitting layer containing a host and dopant are viewed as a formulation (per claim 33).

Allowable Subject Matter
Claims 8-13, 18, 21, 23-24, 31are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Ring A (per claim 8)
Ring A and Ring B (per claims 9, 11-13)
Ring B (per claim 10)
Pt complex (per claim 18)
LB (per claim 21, 23)
L1 to L43  (per claim 24)
Host materials (per claim 31)

Response to Amendments
New art applied. Final rejection submitted. Applicants’ argument are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786